PLAINTIFF’S CERTIFICATION

I, Gregory A. Hurst, hereby certify that the following is true and correct to the best of my
knowledge, information, and belief:

1. Ihave reviewed the facts and allegations against Enphase Energy, Inc. (the “Company”),
and have authorized the filing of a complaint on my behalf.

2. Idid not purchase the securities that are the subject of this lawsuit at the direction of counsel
or to participate in any private action arising under the federal securities laws.

3. My transactions in the Company’s common stock during the Class Period are as follows:

 

 

 

 

 

 

 

 

 

 

Date Transaction Quantity of Price Per Share (USD)
Type (Buy/Sell) Shares
May 19, 2020 Buy 2,100 $66.6600
May 19, 2020 Buy 1,000 $67.1900
May 20, 2020 Buy 1,000 $69.2500
May 20, 2020 Buy 2,000 $69.2500
June 17, 2020 Sell 3,000 $41.2150
June 17, 2020 Sell 3,100 $41.0015

 

 

 

4. Iam willing to serve as a representative party on behalf of the class in this action, including

providing testimony at deposition and trial, if necessary.

5. During the three-year period preceding the date of my signing this Certification, I have
never sought to be appointed, nor ever been appointed, as lead plaintiff or class
representative in any class action arising under the securities laws of the United States.

6. I will not accept any payment for serving as a representative party on behalf of the Class

beyond each of our pro rata shares of any possible recovery, except for an award, as
ordered or approved by the Court, for reasonable costs and expenses (including lost wages)
directly relating to my representation of the Class.

I certify under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct.

06 / 17 / 2020

Executed on:

Dall

 

Gregory A. Hurst

Doc ID: 476b8cOeeba0i22ea167270c69a7 1 6aec19658c2
